EXECUTION VERSION


EIGHTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(GCIC Funding LLC)
THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT dated
as of May 29, 2019 (this “Amendment”), is entered into by and among GCIC
FUNDING LLC, as the Borrower (the “Borrower”), GC ADVISORS LLC, as the Servicer,
GOLUB CAPITAL INVESTMENT CORPORATION, as the Transferor, the Institutional
Lenders identified on the signature pages hereto, WELLS FARGO BANK, N.A., as the
Swingline Lender, WELLS FARGO BANK, N.A., as the Collateral Agent, the Account
Bank and the Collateral Custodian, and WELLS FARGO BANK, N.A., as the
Administrative Agent (in such capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, the above‑named parties have entered into that certain Amended and
Restated Loan and Servicing Agreement, dated as of May 13, 2015, (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among the Borrower, the Transferor, the Servicer, each of the Conduit Lenders
and Institutional Lenders from time to time party thereto, each of the Lender
Agents from time to time party thereto, the Swingline Lender, and the Collateral
Agent, the Account Bank and the Collateral Custodian;
WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:
SECTION 1.    Definitions.
Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.
SECTION 2.    Amendments to Loan and Servicing Agreement.
(a)    The definition of “Eighth Amendment Date” is hereby inserted in Section
1.01 of the Agreement with the meaning “May 29, 2019.”
(b)    The definition of “Facility Amount” in Section 1.01 of the Agreement is
hereby amended by deleting the amount “$200,000,000” and inserting the amount
“$300,000,000” in lieu thereof.


-1-

--------------------------------------------------------------------------------




(c)    Section 6.08(d) of the Agreement is hereby deleted and replaced in its
entirety by the following:
“(d)    Financial Statements. The Servicer will submit to the Administrative
Agent, each Lender Agent and the Collateral Agent, (i) within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of Golub
Capital Investment Corporation (excluding the fiscal quarter ending on the date
specified in clause (ii)), consolidated unaudited financial statements of Golub
Capital Investment Corporation for the most recent fiscal quarter and (ii)
within 90 days after the end of each fiscal year of (x) Golub Capital Investment
Corporation, consolidated audited financial statements of Golub Capital
Investment Corporation, audited by a firm of nationally recognized independent
public accountants, as of the end of such fiscal year and (y) the Borrower,
unaudited financial statements of the Borrower as of the end of such fiscal
year.”
(d)    Annex A of the Agreement is hereby amended by deleting the amount
“$200,000,000” where it appears and inserting the amount “$300,000,000” in lieu
thereof.
(e)    Annex B of the Agreement is hereby amended in its entirety as set forth
on the pages attached as Appendix A hereto.
SECTION 3.    Agreement in Full Force and Effect as Amended.
Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.
SECTION 4.    Representations and Warranties.
The Borrower hereby represents and warrants as of the date of this Amendment as
follows:
(a)    this Amendment has been duly executed and delivered by it;
(b)    this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and
(c)    there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.
SECTION 5.    Conditions to Effectiveness.


-2-

--------------------------------------------------------------------------------




The effectiveness of this Amendment is subject to receipt by the Administrative
Agent and the Lenders of:
(a)    executed counterparts (or other evidence of execution, including
facsimile or other electronic signatures, satisfactory to the Administrative
Agent) of this Amendment and the fee letters related thereto;
(b)    the legal opinions of Dechert LLP, counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request;
(c)    a good standing certificate of the Borrower from its jurisdiction of
formation and a certified copy of the resolutions of the Borrower approving this
Amendment and the transactions contemplated hereby;
(d)    if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower;
(e)    delivery and execution of the Joinder Supplement in respect of Wells
Fargo Bank, N.A. and any ancillary documents related thereto;; and
(f)    the fees specified in the fee letters.
SECTION 6.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts (including
by facsimile or other electronic method), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.
(b)    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)    This Amendment may not be amended or otherwise modified except as
provided in the Agreement.
(d)    The failure or unenforceability of any provision hereof shall not affect
the other provisions of this Amendment.
(e)    Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
(f)    This Amendment represents the final agreement between the parties only
with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence


-3-

--------------------------------------------------------------------------------




of prior, contemporaneous or subsequent oral agreements between the parties.
There are no unwritten oral agreements between the parties.
(g)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.
[Remainder of Page Intentionally Left Blank]




-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
BORROWER:
GCIC FUNDING LLC
By: Golub Capital Investment Corporation, its designated manager
By: /s/ Ross A. Teune 
Name: Ross A. Teune
Title: Chief Financial Officer
THE SERVICER:
GC ADVISORS LLC
By: /s/ Joshua M. Levinson    
Name: Joshua M. Levinson 
Title: Co-General Counsel and Chief Compliance Officer
THE TRANSFEROR:
GOLUB CAPITAL INVESTMENT CORPORATION
By: /s/ Ross A. Teune 
Name: Ross A. Teune
Title: Chief Financial Officer
THE COLLATERAL AGENT, ACCOUNT BANK AND COLLATERAL CUSTODIAN:
WELLS FARGO BANK, N.A.
By: /s/ Rupinder Suri       
Name: Rupinder Suri
Title: Vice President

[Signatures Continue on the Following Page]




S-1    Eighth Amendment to A&R LSA (GCIC)

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
WELLS FARGO BANK, N.A.
By: /s/ Beale Pope      
Name: Beale Pope 
Title: Director
INSTITUTIONAL AND
SWINGLINE LENDER:
WELLS FARGO BANK, N.A.
By: /s/ Beale Pope      
Name: Beale Pope 
Title: Director











S-2    Eighth Amendment to A&R LSA (GCIC)

--------------------------------------------------------------------------------






APPENDIX A
ANNEX B


Scale of select defined terms based on Facility Amount


Facility Amount
$
175,000,000




$200,000,000


$
225,000,000


$
250,000,000


$
275,000,000


$
300,000,000


$
350,000,000


$
370,000,000


$
375,000,000


$
400,000,000


$
450,000,000


$
500,000,000


Minimum Equity Amount - clause (i)
27,000,000




$30,750,000


34,500,000


38,000,000


42,500,000


46,000,000


53,500,000


56,500,000


57,000,000


61,500,000


69,000,000


76,000,000


Adjusted Borrowing Value (Obligor Limits)
 
 
 
 
 
 
 
 
 
 
 
 
Largest three Obligors
10,500,000




$12,000,000


13,500,000


15,000,000


16,500,000


18,000,000


21,000,000


22,200,000


22,500,000


24,000,000


27,000,000


30,000,000


All other Obligors
8,750,000




$10,000,000


11,250,000


12,500,000


13,750,000


15,000,000


17,500,000


18,500,000


18,750,000


20,000,000


22,500,000


25,000,000







*Certain defined terms in this Agreement will be adjusted based on the Facility
Amount then in effect as specified above. For the avoidance of doubt, the
$300,000,000 column in Annex B will apply on the Eighth Amendment Date and, on
any subsequent date of determination, the scale will vary depending on the
Facility Amount then in effect (including, prior to the earlier to occur of the
end of the Reinvestment Period, in respect of any decrease of the Facility
Amount as a result of an optional prepayment of this Agreement). In the event
that the Facility Amount is equal to a number that is not reflected above, then
the column used to determine the scale of the defined terms shall be the next
lowest “Facility Amount” number (i.e., if the Facility Amount is equal to
$435,000,000, then the column where the Facility Amount is equal to $400,000,000
will be used for purposes of determining the scale of the defined terms);
provided that, upon any increase to the Facility Amount (but where the Facility
Amount is not reflected above) the Administrative Agent and the Required
Lenders, in their sole discretion, may determine that the column used to
determine the scale of the defined terms shall be the next highest “Facility
Amount” number. The Borrower, or the Servicer on its behalf, may at any time
request revisions to this Annex B, which revisions will be subject to the prior
written approval of the Administrative Agent and the Required Lenders.



